Citation Nr: 1704344	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  07-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a video conference hearing before the undersigned in August 2010. The hearing transcripts are of record.

By way of procedural history, in March 2011 the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In an October 2013 decision the Court affirmed the Board's decision denying service connection for posttraumatic stress disorder, but remanded for consideration of the issue of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  In April 2014, the Board remanded the latter issue for adjudication.  That claim was denied by the RO in a February 2015 supplemental statement of the case. The case now returns to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has yet to be afforded a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric condition other than posttraumatic stress disorder.  Ample evidence of record reveals a diagnosis of depression as early as 2007.  The Veteran has also been diagnosed with a generalized anxiety disorder, intermittent explosive disorder, a mood disorder, and marginal psychosis.  The Veteran has reported being subject to numerous violent events during active-duty service, to include a sexual assault, a stabbing, beatings, robberies and fights.  See Washington v. Nicholson, 19 Vet. App. 362 (2005). To this end, an October 2010 letter from the Veteran's private psychologists opined that the claimant's posttraumatic stress disorder symptoms, which the Board interprets as including depression and anxiety, were a result of these reported inservice traumas.  Moreover, multiple lay statements submitted by friends and family of the Veteran recounted his personality and behavior changes over the span of his active-duty service.  The Board finds that such evidence creates a plausible connection between the Veteran's claimed in-service trauma and his other current psychiatric disabilities.  Such evidence, therefore, triggers the VA's duty to provide the Veteran a VA psychiatric examination to determine such nature and etiology of his diagnosed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As no psychiatric examination has been performed as to whether any acquired psychiatric disorder other than posttraumatic stress disorder is related to service, there is insufficient evidence of record for adjudication of this claim on the merits.  

For these reasons, the Board finds that remand is warranted to obtain an adequate psychiatric examination with regard to the nature and etiology of the Veteran's acquired psychiatric disorders other than posttraumatic stress disorder.

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for any acquired psychiatric disorders other than posttraumatic stress disorder, for which records have not previously been submitted.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. The appellant should be invited to submit any evidence that may corroborate his allegations of a relationship between the alleged in-service events and any acquired psychiatric disorder.  In particular he is invited to submit medical opinion evidence showing that symptoms of any acquired psychiatric disorder manifested during service or that his current psychiatric disorders are at least as likely as not to have been caused by an event or injury in service.  

3. After all available records have been associated with the electronic file, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any diagnosed acquired psychiatric disorders.  The electronic folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

As to each and every acquired psychiatric disorder diagnosed since the appellant filed his claim in November 2006, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability is related to any event or injury of his military service.  If a diagnosis is based on a claimed in-service event the examiner should identify the evidence that independently corroborates that the claimed event occurred. 

A complete, well-reasoned rationale must be provided for any opinion offered. The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements, to include the statements of the Veteran's wife and friends, and testimony of the appellant.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

6. Thereafter, the AOJ should readjudicate the claim. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

